Arnold, J.,
delivered the opinion of the Court.
For a debtor to remove, or be about to remove himself or his property out of this state, is ground for attachment against him. Code Sec. 2415.
Under this statute a debtor who removes his property, or a part thereof, from the state, for the purpose of converting it into money, not having, or leaving sufficient property in the state subject to execution to pay his creditors, is liable to attachment, whether his intent in doing so is fraudulent or not. Such is the construction placed on similar statutes in other states, as well as in this state. Drake on Attachments, Secs. 70, 71. Waples on Attachments, 55; Mack & Co. v. McDaniel, 2 McCrary 198; Randolph v. McCain, 34 Ark., 696 ; Haber v. Nassitts, 12 Fla., 589; Pickard v. Samuels, 64 Miss., 822. The action of the Court below in giving and refusing instructions was not in accordance with this view, wherefore the judgment is reversed and the cause remanded.